TIM CUNNINGHAM, OSB #100906
timcunningham@dwt.com
GREGORY A. CHAIMOV, OSB #822180
gregorychaimov@dwt.com
CHRIS SWIFT, OSB #154291
chrisswift@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 S.W. Fifth Avenue, Suite 2400
Portland, Oregon 97201-5610
Telephone: (503) 241-2300
Facsimile: (503) 778-5299

         Attorneys for Plaintiffs Oregon Bankers Association,
         Lewis & Clark Bank, Bank of Eastern Oregon
         and People’s Bank of Commerce

                               IN THE UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                           EUGENE DIVISION

OREGON BANKERS ASSOCIATION,                                      Case No. 6:20-cv-01375-AA
LEWIS & CLARK BANK, BANK OF
EASTERN OREGON AND PEOPLE’S                                      PLAINTIFFS’ NOTICE OF
                                                                 SUPPLEMENTAL AUTHORITY
BANK OF COMMERCE,

                                   PLAINTIFFS,

         v.

STATE OF OREGON, ELLEN
ROSENBLUM, in her official capacity as the
Attorney General of the State of Oregon, and
ANDREW STOLFI, in his official capacity as
the Director of the Oregon Department of
Consumer and Business Services,

                                   DEFENDANTS.


         Plaintiffs submit this supplemental authority in support of their opposition to Defendants’

Motion to Dismiss. Attached as Exhibit 1 is a true and correct copy of House Bill 2009, signed

by Governor Kate Brown on June 1, 2021. HB 2009 imposes similar restrictions to those

challenged in this lawsuit for the duration of a new emergency period running from December


Page 1 – NOTICE OF SUPPLEMENTAL AUTHORITY
4840-9929-8285v.2 0116228-000001             DAVIS WRIGHT TREMAINE LLP
                                              1300 S.W. Fifth Avenue, Suite 2400
                                                 Portland, Oregon 97201-5610
                                           (503) 241-2300 main  (503) 778-5299 fax
31, 2020 until at least June 30, 2021, which the governor may extend until December 31, 2021.

          In footnote 4 of Defendants’ Supplemental Brief, Defendants argued for the first time that

“because HB 4204 expired December 31, 2020, this case may be moot in its entirety.” ECF No.

19 at 5 n.4. As Plaintiffs explained at oral argument, the expiration of HB 4204’s emergency

period on December 31, 2020 does not moot the ongoing harm caused by that statute. The

enactment of HB 2009 further undermines Defendants’ arguments and demonstrates that, in any

event, Plaintiffs’ claim would still be justiciable as being capable of repetition and evading

review.
          DATED this 3rd day of June, 2021.

                                        DAVIS WRIGHT TREMAINE LLP



                                        By s/ Tim Cunningham
                                           Tim Cunningham, OSB #100906
                                           timcunningham@dwt.com
                                           Chris Swift, OSB #154291
                                           chrisswift@dwt.com
                                           Telephone: (503) 241-2300
                                           Facsimile: (503) 778-5299

                                             Attorneys for Plaintiffs




Page 2 – NOTICE OF SUPPLEMENTAL AUTHORITY
4840-9929-8285v.2 0116228-000001          DAVIS WRIGHT TREMAINE LLP
                                           1300 S.W. Fifth Avenue, Suite 2400
                                              Portland, Oregon 97201-5610
                                        (503) 241-2300 main  (503) 778-5299 fax
